PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 19, 2004, claimant was driving on 1-79 in Kanawha County when his vehicle struck a steel expansion joint that was protruding from the bridge, damaging two tires.
2. Respondent was responsible for the maintenance of 1-79, which it failed to maintain properly on the date of this incident.
3. As a result of this incident, claimant’s vehicle sustained damage in the amount of $314.36.
4. Respondent agrees that the amount of $314.36 for the damages put forth *34by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-79 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s vehicle; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $314.36
Award of $314.36.